Citation Nr: 1138511	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  05-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from October 1961 to August 1962.  The Veteran had additional duty with the Air National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Los Angeles, California, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  In April 2009, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD and remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDING OF FACT

Chronic PTSD has been objectively shown to have originated during active service.  


CONCLUSION OF LAW

Chronic PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants the Veteran's claim of entitlement to service connection for chronic PTSD.  As such, no discussion of VA's duty to notify and to assist is necessary.  

The Veteran contends that he currently suffers from PTSD as a result of his duty aboard a military aircraft performing an aeromedical evacuation flight during active service. The Veteran advances that he was aboard the aircraft when one of its engines caught fire over the ocean and it was barely able to reach its destination.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed inservice disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that: 
  (f)  Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection for posttraumatic stress disorder diagnosed during service or based on the specific type of claimed stressor:
  (1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's complete service treatment and service personnel documentation is not of record and was apparently partially destroyed in the 1973 fire at the National Personnel Record Center (NPRC).  The service treatment documentation of record does not refer to PTSD or other chronic acquired psychiatric disability.  The service personnel documentation of record indicates that the Veteran served with the 146th Transport Squadron and the 115th Aeromedical Evacuation Flight as an aeromedical evacuation specialist and assisted flight nurses in the in-flight medical care of patients in the Air Evac System.  

A May 2003 VA psychiatric treatment record states that the Veteran presented a history of having been on an air evacuation aircraft which had sustained an engine fire over the Pacific Ocean.  He complained of experiencing daily intrusive and "tape-like" memories of the traumatic event over the preceding 30 years.  The Veteran was diagnosed with "PTSD (above plane incident)" and "a [history of] alcohol abuse in remission."  

In his December 2003 application to reopen his claim of entitlement to service connection, the Veteran advanced that:

The second event that stays with me every waking moment is a flight originating out [of] Clark Air Force Base.  We had a plane full of patients that we were taking to Guam Air Force Base (Guam).  The flight took a number of hours.  I believe the aircraft was a C-121 Air Evacuation plane with four propeller reciprocal engines.  The flight seemed normal until about 300 miles out from Guam we had an engine oil fire.  The pilot repeatedly tried to extinguish the fire but it kept burning.  It was night and I was afraid the patients would panic.  I shut the curtains so that the patients couldn't see the flames.  Every so many seconds, I would look out but only to see the flames continue to burn.  I remember that the pilot considered ditching the aircraft in the ocean but it was decided that we would lose all of the patients and possibly all of the crew.  I continued to look out of the window feeling helpless as the flames continued.  I prayed to myself that God help get us to the base.  When I finally noticed the runway lights way out ahead, the Fire Control people were spraying foam straight up in the air hoping that it would cool us down and help to extinguish the flames.  Upon our landing, the plane was surrounded by fire trucks spraying foam on the wing and engine.  

An August 2004 psychiatric treatment record states that the Veteran was diagnosed with "PTSD (traumatic event: burning engine on medivac flight to Guam, early Sixties, resulting in chronic anxiety and frequent intrusive memories, occ[asional] panic attacks, depressive episodes, [history of] anger outbursts, sig[nificant] irritability, insomnia" and a [history of] alcohol abuse in long-term remission."  

A July 2009 written statement from D.K. conveys that he had served with the Veteran in the 146th Aero Evacuation Medical Squadron in 1961 and 1962.  Mr. K. indicated that:

I also remember that you repeatedly spoke of your being on an Aero Evacuation Medical flight from Clark Air Force Base, Philippines where the flight had a severe engine fire that could not be extinguished several hundred miles out of the nearest air base to land and that the pilot had considered putting the plane in the water but decided against that because all of the patients would be lost.  I also remember that the incident was something that you could never forget.  

In April 2010, VA stated that all attempts to document the Veteran's history of an engine fire aboard an 115th Aeromedical Evacuation Flight aircraft flying between Clark Air Force Base, the Philippines, and Guam Air Force base had been unsuccessful.  Additional efforts at such verification were determined to be futile.  
At a May 2010 VA examination for compensation purposes, the Veteran was diagnosed with "PTSD (complicated by anxiety and depression)" and not otherwise specified depression.  The VA psychologist opined that:

Veteran is a 71-year old Caucasian male with PTSD, anxiety, and depressive symptoms that are linked to/precipitated by a flight event while he was on active duty in the Air National Guard flying to Guam.  Overall, this is a case where Veteran's report (and by collateral letters) who was traumatized by a potential airline crash and the protracted nature of the flight and his awareness of the engine as on fire, appear to have resulted in anxiety symptoms and fearfulness that carried on over his life.  It is acknowledged that Veteran does not have in the claims file a military record of the flight incident, but the letters on his behalf and other records demonstrating overseas placement ... corroborate the veracity of his statements as being abroad and on such aircraft (as does his military specialty as an aeromedic).  ...  The conclusion is that there is a service-connected event, that of traumatic event of being in a plane that he thought was going to crash and he would lose his life, and the ensuing depression/anxiety/insomnia consistent with PTSD ... 

An August 2011 VA psychiatric treatment record states that the Veteran was again diagnosed with PTSD.  The treating VA psychiatrist commented that:

In my professional opinion, this p[atien]t has military-trauma induced PTSD for which he has been receiving psychiatric care ...  His account of his intrusive memories are unmistakably those which one would expect given the trauma he reports (plane engine fire).  Locating his military records of the time period in question (1962-3) and the theater of duty (Pacific Islands) has been fruitless to date.  Nevertheless, based on my psychiatric experience performing hundreds and hundreds of [VA examinations for compensation purposes] for PTSD, and treating many, many hundreds of [patients] with PTSD, I feel that it would be fair to give the benefit of the doubt and assign service connection for PTSD to this Veteran.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran advances that he aboard an aeromedical evacuation flight which sustained an engine fire.  The Veteran has been diagnosed with chronic PTSD secondary to that event.  The examining VA psychiatrists and psychologists have specifically noted the absence of contemporaneous military documentation of the incident and concluded nevertheless that the Veteran's clinical picture was consistent with witnessing such an event.  While VA's efforts to obtain inservice documentation of the claimed engine fire have been unsuccessful, the Veteran has submitted a statement from a fellow airman who recalled that the Veteran had spoke of such an experience during active service.  

The Board observes that the Veteran's service personnel records establish that he served aboard Air Force aeromedical evacuation flights.  The Veteran relates that he witnessed a fire aboard an aircraft and the crew's reaction to the fire.  The Board has no basis to question the Veteran's credibility.  His statements are found to be competent, credible and probative.  Competent medical professionals have diagnosed the Veteran with chronic PTSD secondary to such in-flight incident.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic PTSD is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic PTSD.  



ORDER

Service connection for chronic PTSD is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


